         Case 1:20-cv-03873-UA Document 4 Filed 06/08/20 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                      United States District Court	

                                  for the	

                     Southern District of New York	

                              Related Case Statement	

                                                !
                              Full Caption of Later Filed Case:

Samantha Siva Kumaran
et al



                  Plaintiff                                        Case Number


                                                 20 CV 03873
                    vs.

!!
ADM Investor Services




                 Defendant

                              Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)

!!
Samantha Siva Kumaran
et al



                  Plaintiff                                        Case Number

                                                 20 CV 03668
                    vs.

!!
National Futures Association
et al



                 Defendant
!

                                             Page !1
             Case 1:20-cv-03873-UA Document 4 Filed 06/08/20 Page 2 of 2
IH-32                                                                                           Rev: 2014-1



Status of Earlier Filed Case:
                            (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed         dismissal, settlement, court decision. Also, state whether there is an appeal
                            pending.)
        ✔
     ____ Open              (If so, set forth procedural status and summarize any court rulings.)

!
!
!
Judge assigned on June 3, 2020.
!
No other procedural activity.
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
!
SIMILARITIES

!
!
Certain overlapping facts during the period June 2014 - Nov 2019 related to same underlying fraud.

!
Some discovery may be similar, in portions of case.
!
!
Causes of aiding and abetting and conspiracy related in the cases.

!
!
DIFFERENCES
!
!
Separate and distinct causes of action and relief for ADMIS as commercial actors.
!
!
Causes of Recission of Contract are distinct to ADMIS case.

!
!
Causes of fraud, RICO, related to FCM are distinct to ADMIS case.

!
Separate and distinct liability and damages for ADMIS as commercial actors.
!
!
Separate and distinct regulatory statutes for NFA under 7 USC 25.
!
!
Separate and distinct liability for NFA, as State Actor and Regulatory Compliance

!
Completely distinct arguments and memoranda of law related to NFA.
!
!
Separate and distinct Jury trials requested.
!
!
!
!                                                                                   06/08/2020
Signature:     ________________________________________                       Date: __________________!
!
!
Firm:          ________________________________________


                                                      Page !2
